Nicor Inc.
Form 8-K
Exhibit 10.4
 



Amendment To
Nicor Inc. Stock Deferral Plan
 
(As in Effect on October 3, 2004, for Pre-2005 Benefits)
 
WHEREAS, Nicor Inc. (the “Company”), previously established and maintains the
Nicor Inc. Stock Deferral Plan as in effect of October 3, 2004 for pre-2005
benefits (the “Plan”); and
 
WHEREAS, the provisions of the Plan in effect on October 3, 2004 apply to those
amounts deferred under the Plan that were earned and vested within the meaning
of Treas. Reg. §§1.409A-6(a) as of December 31, 2004, and the earnings,
including dividend equivalents, thereon (“Grandfathered Benefits”); and
 
WHEREAS, the terms applicable to the Grandfathered Benefits have not been
materially modified within the meaning of Treas. Reg. §§1.409A-6(a)(1) and (4)
on or after October 3, 2004; and
 
WHEREAS, the Company now desires to revise the administrative provisions of the
Plan as in effect on October 3, 2004, and that such amendment not be a material
modification of the Plan terms applicable to Grandfathered Benefits, within the
meaning of Treas. Reg. §§1.409A-6(a)(1) and (4);
 
NOW, THEREFORE, pursuant to the power reserved to the Company by Section 5 of
the Plan, the Plan be and hereby is amended in the following particulars,
effective as of January 1, 2008:
 

 
1.  
By substituting the following for Subsection 1.4 of the Plan:

 
“1.4         Committee
 
(a)           Membership.  The authority to manage and control the operation and
administration of the Plan shall be vested in the Committee.  Except as
otherwise specifically provided in this subsection 1.4, in controlling and
managing the operation and administration of the Plan, the Committee shall act
by the concurrence of a majority of its then members by meeting or by writing
without a meeting.  The Committee, by unanimous written consent, may authorize
any one of its members to execute any document, instrument or direction on its
behalf.  
 
(b)           Powers of Committee.  Subject to the conditions and limitations of
the Plan, the Committee shall have the sole and complete authority and
discretion to:
 

 
(i)  
Conclusively interpret and construe the provisions of the Plan and to remedy
ambiguities, inconsistencies and omissions of whatever kind or nature;

 

 
(ii)  
Adopt, and apply in a uniform and nondiscriminatory manner to all persons
similarly situated, such rules of procedure and regulations as, in

 
- 1 -

--------------------------------------------------------------------------------


  
its opinion, may be necessary for the proper and efficient administration of the
Plan, and as are consistent with the provisions of the Plan;

 

 
(iii)  
Conclusively determine all questions arising under the Plan, including the power
to determine rights or eligibility of employees or former employees, and the
respective benefits of Participants and others entitled thereto;

 

 
(iv)  
Maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Committee may decide;

 

 
(v)  
Direct all benefit payments under the Plan;

 

 
(vi)  
Furnish the Company and its subsidiaries with such information with respect to
the Plan as may be required by them for tax or other purposes;

 

 
(vii)  
By unanimous action of the members then acting, employ agents and counsel (who
also may be employed by the Company and its subsidiaries or a trustee) and to
delegate to them, in writing, such powers as the Committee considers desirable;

 

 
(viii)  
Correct any defect or omission and to reconcile any inconsistency in the Plan,
and to remedy any error in any payment made hereunder; and

 

 
(ix)  
make all other determinations and take all other actions necessary or advisable
for the implementation and administration of the Plan.

 
Except as otherwise specifically provided by the Plan, any determinations to be
made by the Committee under the Plan shall be decided by the Committee in its
sole discretion.  Any interpretation of the Plan by the Committee and any
decision made by it under the Plan is conclusive, final and binding on all
persons. Notwithstanding the foregoing, no member of the Committee shall act
with respect to the administration of the Plan except to the extent consistent
with the exempt status of the Plan and the 1989 Plan under Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (“Rule
16b-3”).
 
(c)           Delegation by Committee.  The Committee may allocate all or any
part of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked at any
time.
 
(d)           Information to be Furnished to Committee.  The Company and
participating subsidiaries shall furnish the Committee such data and information
as it may require.  The records of the Company and participating subsidiaries as
to an employee’s or Participant’s period of employment, termination of
employment and the reason therefor, leave of absence, reemployment and
compensation amounts shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the Plan.
 
- 2 -

--------------------------------------------------------------------------------


(e)           Committee’s Decision Final.  To the extent permitted by law, any
interpretation of the Plan and any decision on any matter within the discretion
of the Committee made by the Committee in good faith is binding on all
persons.  A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Committee shall make such adjustment on account thereof
as it considers equitable and practicable.  Notwithstanding any other provision
of the Plan to the contrary, benefits under the Plan will be paid only if the
Committee, in its discretion, determines that the applicant is entitled to them.
 
(f)           Liability and Indemnification of the Committee.  No member of the
Committee shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan unless attributable to his own
fraud or willful misconduct; nor shall the Company or participating subsidiaries
be liable to any person for any such action unless attributable to fraud or
willful misconduct on the part of a director or employee of the Company or
participating subsidiaries.  The Committee and the individual members thereof
shall be indemnified by the Company or participating subsidiary against any and
all liabilities, losses, costs and expenses (including legal fees and expenses)
of whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or its members by reason of the performance of a Committee
function under the terms of this Plan unless such liability, loss, cost or
expense arises due to his own fraud or willful misconduct.  This indemnification
shall not duplicate but may supplement any coverage available under any
applicable insurance.  For purposes of this subsection 1.4, the term “Committee”
includes both the Committee and members of the compensation committee of the
Participant’s employer.”
 
2.             By substituting the following for the last four sentences of
Subsection 4.5 of the Plan:
 
“Each Participant from time to time, by signing a form furnished by the
Committee, may designate any legal or natural person or persons (who may be
designated contingently or successively) to whom his benefits under the Plan are
to be paid if he dies before he receives all of his benefits (“Beneficiary”).  A
beneficiary designation form will be effective only when the signed form is
filed with the Committee while the Participant is alive and will cancel all
beneficiary designation forms filed earlier.  If more than one Beneficiary has
been designated, the balance in the Participant’s Deferred Stock Account shall
be distributed to each such Beneficiary per capita.  Except as otherwise
specifically provided in this subsection 4.5, if a deceased Participant failed
to designate a Beneficiary as provided above, or if no designated Beneficiary
survives the Participant or dies before complete payment of the Participant’s
benefits, then his benefits shall be paid to the legal representative or
representatives of the estate of the last to die of the Participant and any
designated Beneficiary.”
 
        3.            By substituting the phrase “While the Committee expects
and intends the Company to continue the Plan, the Committee reserves the right,
at any time and in any way, to amend, suspend or terminate the Plan;” for the
phrase “While the Company expects and intends to continue the Plan, the Board of
Directors of the Company reserves the right, at any time and in any way, to
amend, suspend or terminate the Plan” where such latter phrase appears in the
first sentence of Section 5 of the Plan.
 
- 3 - 
 

--------------------------------------------------------------------------------

 


 
4.  
By adding the following as a new Section 6 of the Plan:

 
“SECTION 6
Claims Procedures
 
Any claim for benefits under the Plan shall be governed by and submitted
pursuant to the rules established under the Nicor Claims Procedures for
Nonqualified Plans, as such are in effect from time to time.  The decision of
the Committee shall be conclusive, final and binding in all respects on both the
Company and the claimant.  Benefits shall be paid only if the Committee
determines that the claimant is entitled to them.”
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be signed on its
behalf by its duly authorized representative as of this    25     day of      
July      , 2008.
 
NICOR INC.
 


 
By: /s/ CLAUDIA J. COLALILLO
Its: Senior Vice President Human Resources   
      and Corporate Communications               
 

- 4 - 
 

 
